PER CURIAM.
A rehearing in this case has been granted because of the recent decision of the Supreme Court in Louisville Joint Stock Land Bank v. William W. Radford, Sr., 55 S. Ct. 854, 79 L. Ed. -, holding the Act of June 28, 1934, known as the Frazier-Lemke Act (11 USCA § 203 (s), void because violative of constitutional provisions. This case is clearly ruled by that decision; and, on the authority thereof, our previous decision is set aside and the decision of the court below is affirmed.
Affirmed.